Detailed Action
This is the final office action for US application number 16/851,076. Claims are evaluated as filed on May 6, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Kiester, Heo, and Anitua teach all the newly-amended limitations and is capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Kiester includes an extraction device that drills into the head of a bone screw in direct contradiction to claim 1 (Remarks p. 7 and 9), Examiner notes that argument that the device of Kiester drills into the head of a bone screw does not appear to be supported in the disclosure of Kiester and appears contradictory to the features disclosed by Kiester. That is, Kiester discloses that that tip 16 is designed so that the tip 16 “does not fill the torx head of the screw 12 completely, thereby either cutting through the scar tissue (which may be present when attempting screw removal) or compressing it out of the way”. Further, as shown in Fig. 2, the first section of tip 16 culminates in a rounded tip and, as illustrated on Fig. 2 in the rejection below, the tip 16 includes both a shoulder and a step able that are able to abut appropriately sized interior surfaces of the screw if such are provided. Thus, it appears that Kiester is specifically designed to not drill into the bone screw as argued.
With regards to Applicant’s argument that the device of Keister drills into the head of a bone screw due to the teeth 22 bite into the top of the screw in paragraphs 28 and 31 as the threaded tip 16 overcomes the lack of attachment of a screwdriver and does not disclose any feature to prevent the tip from being drilled into any portion of the bone screw (Remarks p. 7 and 9), Examiner notes that it is, as detailed below, Applicant’s device that does not disclose any feature to prevent the tip from being drilled into any portion of the bone screw. The device of Kiester discloses a number of features noted above. With regards to the teeth 22 that bite into the top of the screw (paragraph 28), Examiner notes that teeth biting into a surface to grip as disclosed by Kiester does not equate to teeth that drill, i.e. make a hole (https://www.collinsdictionary.com/dictionary/english/drill). With regards to Applicant’s citation of paragraph 31, Examiner notes that paragraph 31 discloses providing the screw with grooves 30 in the embodiment of Figs. 7a-7e, which is relied upon in the rejection, and an alternate embodiment in which the teeth of the extractor cut into the screw, i.e. the cited embodiment is not disclosed to cut into the screw. As disclosed by Keister, grooves 30 as shown in Fig. 5-7D are created to generally align with the teeth and engagement of the teeth within the grooves is specifically disclosed to provide enough pressure to unlock the screw from the plate (Fig. 7D, ¶34), where further turning causes the screw to be removed (Fig. 7E, ¶35). 
With regards to Applicant’s argument regarding Heo’s description of element 110 (Remarks p. 7-8), Examiner notes that the species of Heo’s element 110 has not been cited and is thus moot.
With regards to Applicant’s argument that the entire disclosure of Heo is directed to an apparatus configured to drill into bone screws and thus does not suggest any feature configured to prevent the distal tip from being drilled into any portion of the bone screw (Remarks p. 8 and 9), Examiner notes that it is, as detailed below, Applicant’s device that does not disclose any feature to prevent the tip from being drilled into any portion of the bone screw. Nonetheless, Heo discloses a step and shoulder that are shown to extend beyond the neighboring surface and are thus capable of performing the capable of limiting a depth of insertion of the distal removal tip into the bone screw (if such contacts a corresponding screw surface of narrower diameter, Fig. 7) capable of use to prevent the distal tip from being drilled into any portion of the bone screw (Fig. 7 shows that if the shoulder contacts a corresponding screw surface of narrower diameter, further insertion and thus further contact will be prevented, Fig. 7).
With regards to Applicant’s argument that Anitua cuts new threads into a head of a screw to extract the screw based upon partial citations of paragraphs 8, 9,12, 21, 22, and 24 and thus does not prevent the distal tip from being drilled into any portion of the bone screw (Remarks p. 8 and 9), Examiner notes that reading all of paragraph 8 shows that the forcing a thread occurs when the diameter of the device is larger than the diameter of the hole. Further, Fig. 1 shows that the screw comprises internal threading prior to insertion of the removal device. That is, the device of Anitua isn’t cutting new threads as argued, but is enlarging existing threads. 8, 9,12, 21, 22, and 24. Further, tapping (“Cut a thread in (something) to accept a screw” (https://www.lexico.com/en/definition/tap#tap-2)) which is done after a hole is created (e.g. “‘on most vices, the metal jaws are drilled and tapped to accept screws’ (https://www.lexico.com/en/definition/tap#tap-2)) is not the same as drilling (“to bore or drive a hole in” (https://www.merriam-webster.com/dictionary/drill)). Further, as shown most clearly in Fig. 1, the first section of the removal tip culminates in a blunt/flat tip and the hole 7 tapers at its distal most end, such that the removal tip blunt/flat end cannot progress to the end of the hole and as shown in Fig. 1-4 does not extend to the potential abutment in the illustrated operation. Thus, it appears that Anitua is specifically designed to prevent the distal tip from being drilled into any portion of the bone screw as claimed.
In order to advance prosecution, Examiner suggests amending to claim the structure that Applicant intended was configured to prevent the tip being drilled into any portion of the bone screw despite the presence of the disclosed cutting flutes 230 and 242 that are shown to be positioned in the first portion 214, the distal portion 250 of second portion 216, and the third portion 218.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claims 1-3, 6-11, and 29, the specification appears to lack proper antecedent basis for a shoulder between the first and second portions capable of limiting a depth of insertion of the distal removal tip into the bone screw to prevent the distal tip from being drilled into any portion of the bone screw in claim 1 lines 11-14. While Figs. 3 and 5 appear to show a transition between the first and second portions that may be broadly construed to be a shoulder, there appears to be no disclosure or even a particular identification of this transition or its function in the specification, drawings, or originally filed claims. Applicant has provided on Remarks p. 7 that the claim amendments are support in paragraph 45; however, paragraph 45 provides that:
[00045] The second portion 116 extends proximally from the first portion 114 and is sized, shaped and configured to be received within the driving recess 110. In one embodiment, the second portion 116 is sized and shaped to be received within the central portion 122 of the driving recess 110 and includes a length corresponding to a length of the driving recess. The second portion 116 includes cutting flutes 138 extending along the length of an exterior surface 140 thereof to facilitate cutting away of ingrown tissue as the second portion 116 is moved into the driving recess 110. The second portion 116 clears ingrown tissue within the driving recess while also controlling a depth of insertion of the removal tip 104 relative to the bone screw 106.

That is, paragraph 45 is silent to a shoulder or any structure between the first and section portions or preventing the distal tip from being drilled into any portion of the bone screw. Further review of the specification shows that paragraph 54 discloses:
[00054] In one embodiment, a step 254 or shoulder extends about the second portion 216, between the distal and proximal portions 250, 252 so that, when the step 254 abuts a distal surface 256 of the driving recess 210, the removal device 210 is prevented from moving further distally with respect to the bone screw 206. Thus, in one embodiment, a length of the removal tip 204 from the step 254 to a distal end 258 of the first portion 214 substantially corresponds to a length of the retaining recess 212. A length of the proximal portion 252 of the second portion 216 in this embodiment substantially corresponds to a length of the driving recess 210. 

However, the step/shoulder 254 is within the second section and is not disclosed to prevent the distal tip from being drilled into any portion of the bone screw as claimed. Thus, the specification fails to provide proper antecedent basis for the first and second portions being separated from one another by a shoulder configured to limit a depth of insertion of the distal removal tip into the bone screw to prevent the distal tip from being drilled into any portion of the bone screw in lines 11-14. Examiner suggests amending to cancel “to prevent the distal tip from being drilled into any portion of the bone screw”, as such does not appear to be supported by the original disclosure.
As to claim 29, the specification appears to lack proper antecedent basis for the distal removal tip is configured to prevent the distal removal tip from cutting into any portion of the bone screw. That is, such does not appear to be disclosed in the specification, drawings, or originally filed claims. The closest disclosure appears to be that “the removal devices of the exemplary embodiments reduce the number of surgical steps required, reduce a time required in the operating room and reduce metal debris.” (¶36). However, disclosure of a device reducing metal debris does not provide disclosure of the distal removal tip being configured to prevent the distal removal tip from cutting into any portion of the bone screw. Thus, the specification fails to provide proper antecedent basis for the distal removal tip is configured to prevent the distal removal tip from cutting into any portion of the bone screw. Examiner suggests cancelling claim 29.
As to claim 12, the specification appears to lack proper antecedent basis for the first portion that is “configured to clear away tissue growth within the retaining recess when inserted therein without cutting into any portion of the bone screw”. This is a negative limitation, i.e. the claim is requiring that the first portion is configured to clear away tissue growth without cutting into any portion of the bone screw. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding the first portion is configured to clear away tissue growth without cutting into any portion of the bone screw. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the first portion is configured to clear away tissue growth with/while cutting into any portion of the bone screw, then the “alternative elements” rationale discussed above in the MPEP is not applicable.
As to claims 12-14, and 16-20, the specification appears to lack proper antecedent basis for a shoulder between the first and second portions capable of limiting a depth of insertion of the distal removal tip into the bone screw to prevent the distal tip from being drilled into any portion of the bone screw in claim 12 lines 18-21. While Figs. 3 and 5 appear to show a transition between the first and second portions that may be broadly construed to be a shoulder, there appears to be no disclosure or even a particular identification of this transition or its function in the specification, drawings, or originally filed claims. As shown in Fig. 3, this transition/shoulder does not contact the inner surface of the screw and thus does not appear to be limiting the depth of insertion into the screw. Applicant has provided on Remarks p. 7 that the claim amendments are supported in paragraph 45; however, paragraph 45 provides that:
[00045] The second portion 116 extends proximally from the first portion 114 and is sized, shaped and configured to be received within the driving recess 110. In one embodiment, the second portion 116 is sized and shaped to be received within the central portion 122 of the driving recess 110 and includes a length corresponding to a length of the driving recess. The second portion 116 includes cutting flutes 138 extending along the length of an exterior surface 140 thereof to facilitate cutting away of ingrown tissue as the second portion 116 is moved into the driving recess 110. The second portion 116 clears ingrown tissue within the driving recess while also controlling a depth of insertion of the removal tip 104 relative to the bone screw 106.

That is, paragraph 45 is silent to a shoulder or any structure between the first and section portions or preventing the distal tip from being drilled into any portion of the bone screw or a disclosure of features of the elected species. Further review of the specification shows that paragraph 54 discloses:
[00054] In one embodiment, a step 254 or shoulder extends about the second portion 216, between the distal and proximal portions 250, 252 so that, when the step 254 abuts a distal surface 256 of the driving recess 210, the removal device 210 is prevented from moving further distally with respect to the bone screw 206. Thus, in one embodiment, a length of the removal tip 204 from the step 254 to a distal end 258 of the first portion 214 substantially corresponds to a length of the retaining recess 212. A length of the proximal portion 252 of the second portion 216 in this embodiment substantially corresponds to a length of the driving recess 210. 

However, the step/shoulder 254 is within the second section and is not disclosed to prevent the distal tip from being drilled into any portion of the bone screw as claimed. Further, step/shoulder 254 is provided in claim 18. Thus, the specification fails to provide proper antecedent basis for the first and second portions being separated from one another by a shoulder configured to limit a depth of insertion of the distal removal tip into the bone screw to prevent the distal tip from being drilled into any portion of the bone screw in lines 18-21. Examiner suggests amending to cancel “to prevent the distal tip from being drilled into any portion of the bone screw”, as such does not appear to be supported by the original disclosure. Examiner suggests clarifying amendments to address the intended shoulder of claim 12 as well as the function provided in claim 17 and the ‘step’ of claim 18.

Claim Objections
Claim(s) 1 and 12 is/are objected to because of the following informalities:
Claim 1 line 13 should read “a depth of insertion”.  
Claim 12 line 19 should read “a depth of insertion”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 6-14, 16-20, and 29 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claims 1-3, 6-11, and 29, a shoulder between the first and second portions capable of limiting a depth of insertion of the distal removal tip into the bone screw to prevent the distal tip from being drilled into any portion of the bone screw appears to be new matter in claim 1 lines 11-14. While Figs. 3 and 5 appear to show a transition between the first and second portions that may be broadly construed to be a shoulder, there appears to be no disclosure or even a particular identification of this transition or its function in the specification, drawings, or originally filed claims. As shown in Fig. 3, this transition/shoulder does not contact the inner surface of the screw and thus does not appear to be limiting the depth of insertion into the screw. Applicant has provided on Remarks p. 7 that the claim amendments are supported in paragraph 45; however, paragraph 45 provides that:
[00045] The second portion 116 extends proximally from the first portion 114 and is sized, shaped and configured to be received within the driving recess 110. In one embodiment, the second portion 116 is sized and shaped to be received within the central portion 122 of the driving recess 110 and includes a length corresponding to a length of the driving recess. The second portion 116 includes cutting flutes 138 extending along the length of an exterior surface 140 thereof to facilitate cutting away of ingrown tissue as the second portion 116 is moved into the driving recess 110. The second portion 116 clears ingrown tissue within the driving recess while also controlling a depth of insertion of the removal tip 104 relative to the bone screw 106.

That is, paragraph 45 is silent to a shoulder or any structure between the first and section portions or preventing the distal tip from being drilled into any portion of the bone screw or a disclosure of features of the elected species. Further review of the specification shows that paragraph 54 discloses:
[00054] In one embodiment, a step 254 or shoulder extends about the second portion 216, between the distal and proximal portions 250, 252 so that, when the step 254 abuts a distal surface 256 of the driving recess 210, the removal device 210 is prevented from moving further distally with respect to the bone screw 206. Thus, in one embodiment, a length of the removal tip 204 from the step 254 to a distal end 258 of the first portion 214 substantially corresponds to a length of the retaining recess 212. A length of the proximal portion 252 of the second portion 216 in this embodiment substantially corresponds to a length of the driving recess 210. 

However, the step/shoulder 254 is within the second section and is not disclosed to prevent the distal tip from being drilled into any portion of the bone screw as claimed. Further, step/shoulder 254 is provided in claim 9. Thus, the first and second portions being separated from one another by a shoulder configured to limit a depth of insertion of the distal removal tip into the bone screw to prevent the distal tip from being drilled into any portion of the bone screw in lines 11-14 constitute new matter. Examiner suggests amending to cancel “to prevent the distal tip from being drilled into any portion of the bone screw”, as such does not appear to be supported by the original disclosure. Examiner suggests clarifying amendments to address the intended shoulder of claim 1 as well as the function provided in claim 8 and the ‘step’ of claim 9.

As to claim 29, the distal removal tip is configured to prevent the distal removal tip from cutting into any portion of the bone screw appears to be new matter. That is, such does not appear to be disclosed in the specification, drawings, or originally filed claims. The closest disclosure appears to be that “the removal devices of the exemplary embodiments reduce the number of surgical steps required, reduce a time required in the operating room and reduce metal debris.” (¶36). However, disclosure of a device reducing metal debris does not provide disclosure of the distal removal tip being configured to prevent the distal removal tip from cutting into any portion of the bone screw. Thus, the distal removal tip is configured to prevent the distal removal tip from cutting into any portion of the bone screw constitutes new matter. Examiner suggests cancelling claim 29.
As to claim 12, the first portion that is “configured to clear away tissue growth within the retaining recess when inserted therein without cutting into any portion of the bone screw” appears to be new matter. This is a negative limitation, i.e. the claim is requiring that the first portion is configured to clear away tissue growth without cutting into any portion of the bone screw. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding the first portion is configured to clear away tissue growth without cutting into any portion of the bone screw. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the first portion is configured to clear away tissue growth with/while cutting into any portion of the bone screw, then the “alternative elements” rationale discussed above in the MPEP is not applicable.
As to claims 12-14, and 16-20, a shoulder between the first and second portions capable of limiting a depth of insertion of the distal removal tip into the bone screw to prevent the distal tip from being drilled into any portion of the bone screw appears to be new matter in claim 12 lines 18-21. While Figs. 3 and 5 appear to show a transition between the first and second portions that may be broadly construed to be a shoulder, there appears to be no disclosure or even a particular identification of this transition or its function in the specification, drawings, or originally filed claims. As shown in Fig. 3, this transition/shoulder does not contact the inner surface of the screw and thus does not appear to be limiting the depth of insertion into the screw. Applicant has provided on Remarks p. 7 that the claim amendments are supported in paragraph 45; however, paragraph 45 provides that:
[00045] The second portion 116 extends proximally from the first portion 114 and is sized, shaped and configured to be received within the driving recess 110. In one embodiment, the second portion 116 is sized and shaped to be received within the central portion 122 of the driving recess 110 and includes a length corresponding to a length of the driving recess. The second portion 116 includes cutting flutes 138 extending along the length of an exterior surface 140 thereof to facilitate cutting away of ingrown tissue as the second portion 116 is moved into the driving recess 110. The second portion 116 clears ingrown tissue within the driving recess while also controlling a depth of insertion of the removal tip 104 relative to the bone screw 106.

That is, paragraph 45 is silent to a shoulder or any structure between the first and section portions or preventing the distal tip from being drilled into any portion of the bone screw or a disclosure of features of the elected species. Further review of the specification shows that paragraph 54 discloses:
[00054] In one embodiment, a step 254 or shoulder extends about the second portion 216, between the distal and proximal portions 250, 252 so that, when the step 254 abuts a distal surface 256 of the driving recess 210, the removal device 210 is prevented from moving further distally with respect to the bone screw 206. Thus, in one embodiment, a length of the removal tip 204 from the step 254 to a distal end 258 of the first portion 214 substantially corresponds to a length of the retaining recess 212. A length of the proximal portion 252 of the second portion 216 in this embodiment substantially corresponds to a length of the driving recess 210. 

However, the step/shoulder 254 is within the second section and is not disclosed to prevent the distal tip from being drilled into any portion of the bone screw as claimed. Further, step/shoulder 254 is provided in claim 18. Thus, the first and second portions being separated from one another by a shoulder configured to limit a depth of insertion of the distal removal tip into the bone screw to prevent the distal tip from being drilled into any portion of the bone screw in lines 18-21 constitute new matter. Examiner suggests amending to cancel “to prevent the distal tip from being drilled into any portion of the bone screw”, as such does not appear to be supported by the original disclosure. Examiner suggests clarifying amendments to address the intended shoulder of claim 12 as well as the function provided in claim 17 and the ‘step’ of claim 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 8, 12-14, and 16-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 8 is/are unclear with regards to a distal portion of the second portion being received in the retaining recess and a proximal portion received in the driving recess in lines 1-3 if there is a shoulder between the first and second portions that limits a depth of insertion as provided by current claim 1 lines 11-14. Examiner is interpreting this as referring broadly and suggests amending to clarify.
Claim(s) 12 recites/recite the limitation "the driving recess" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a driving recess”.
Claim(s) 12 is/are unclear with regards to “a driving recess” in line 16 and if this is intended to refer to, or be in addition to, the driving recess amended into line 13. Examiner is interpreting this as referring to, and suggests amending line 16 as, “[[a]]the driving recess”.
Claim(s) 17 is/are unclear with regards to a distal portion of the second portion being received in the retaining recess and a proximal portion received in the driving recess in lines 1-3 if there is a shoulder between the first and second portions that limits a depth of insertion as provided by current claim 12 lines 18-21. Examiner is interpreting this as referring broadly and suggests amending to clarify.
Claim(s) 13, 14, and 16-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-14, 16-20, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiester (US 2009/0287220).
As to claim 1, Kiester discloses a bone screw removal device (10) comprising: a shaft (upper portion of 10-2 as shown in Fig. 1, Fig. 1) extending longitudinally from a proximal end (10-1) to a distal removal tip (16, Fig. 1), the removal tip including a first portion (see illustration of Fig. 2) at a distal-most end of the removal tip (as defined, see illustration of Fig. 2), a second portion (see illustration of Fig. 2) extending proximally from the first portion (as defined, see illustration of Fig. 2) and a third portion (see illustration of Fig. 2) extending proximally from the second portion (as defined, see illustration of Fig. 2), the first portion sized and shaped capable of being received within a retaining recess (portion of 12 that the first portion and second portion distal portion are positioned within when the tip is fully positioned within the screw as shown in Fig. 7D) of a bone screw (12) capable of use to clear away tissue growth (Fig. 2, ¶27) as the first portion is inserted through a driving recess of the bone screw (portion of 28 that the second portion proximal portion is positioned within when the tip is fully positioned within the screw as shown in Fig. 7D, ¶s 27 and 30) and into the retaining recess (Figs. 1-7E, ¶27), the second portion capable of being received within the driving recess (as defined, Fig. 7D) and the third portion capable of clearing away tissue growth over a proximal end of the bone screw as the first and second portions are inserted into the retaining recess and the driving recess, respectively (Fig. 7D, ¶s 28 and 31; where ¶28 discloses that teeth 22 bite into to top/proximal end of the screw 12 and ¶31 discloses that  teeth 22 cut into the screw 12 and form grooves in the screw 12 during extraction thereof), the first and second portions being separated from one another by a shoulder (see illustration of Fig. 2) capable of limiting a depth of insertion of the distal removal tip into the bone screw (if such contacts a corresponding screw surface of narrower diameter, Fig. 2) capable of use to prevent the distal tip from being drilled into any portion of the bone screw (Fig. 2 shows that if the shoulder contacts a corresponding screw surface of narrower diameter, further insertion and thus further contact will be prevented, Fig. 2). 
As to claim 2, Kiester discloses that the first portion includes cutting flutes (Fig. 2) extending along a length thereof capable of use to clear away tissue growth (¶27). 
As to claim 3, Kiester discloses that one of a length of the first portion substantially corresponds to a length of the retaining recess (as defined, Figs. 2 and 7D) and a length of the second portion substantially corresponds to a length of the driving recess (as defined, Figs. 2 and 7D) capable of use to determine a maximum depth of insertion of the removal tip relative to the bone screw (as defined, Figs. 2 and 7D).
As to claim 6, Kiester discloses that the second portion is substantially conically shaped (Fig. 2), increasing in diameter from a distal end to a proximal end thereof (Fig. 2).
As to claim 7, Kiester discloses that the second portion includes a reverse threading extending therealong (¶27).
As to claim 8, Kiester discloses that the second portion includes a distal portion (see illustration of Fig. 2) capable of being received within the retaining recess (as defined, Figs. 2 and 7D) and a proximal portion (see illustration of Fig. 2) capable of being received within the driving recess (as defined, Figs. 2 and 7D).
As to claim 9, Kiester discloses that the second portion further includes a step (see illustration of Fig. 2, Figs. 2 and 3) extending about the second portion between the distal and proximal portions thereof (as defined, Fig. 2).
As to claim 10, Kiester discloses that the third portion includes cutting flutes (between 22s) extending along a length of an exterior surface thereof (Fig. 2) capable of use to clear away tissue ingrowth extending over the proximal end of the bone screw (Figs. 2, 3, and 7D, ¶s 28 and 31).
As to claim 11, Kiester discloses that a diameter of the third portion corresponds to a diameter of the bone screw (Fig. 7D).
As to claim 29, Kiester discloses that the distal removal tip is capable of preventing the distal removal tip from cutting into any portion of the bone screw (due to the step and shoulder as shown in Fig. 2 and pre-existing grooves 30 as shown in Fig. 7C).

    PNG
    media_image1.png
    801
    1019
    media_image1.png
    Greyscale


As to claim 12, Kiester discloses a system (Figs. 1-9E) capable of use for removing a previously implanted bone screw (abstract), the system comprising: a removal device (10) capable of use for clearing away tissue growth around a previously implanted bone screw (Figs. 7A-7D, ¶27), the removal device including a shaft (upper portion of 10-2 as shown in Fig. 1, Fig. 1) extending longitudinally from a proximal end (10-1) to a distal removal tip (16, Fig. 1), the removal tip including a first portion (see illustration of Fig. 2) at a distal-most end of the removal tip (as defined, see illustration of Fig. 2), a second portion (see illustration of Fig. 2) extending proximally from the first portion (as defined, see illustration of Fig. 2) and a third portion (see illustration of Fig. 2) extending proximally from the second portion (as defined, see illustration of Fig. 2), the first portion sized and shaped capable of being received within a retaining recess of the bone screw (portion of 12 that the first portion and second portion distal portion are positioned within when the tip is fully positioned within the screw as shown in Fig. 7D, Figs. 1-7E, ¶27), the retaining recess extending distally from a driving recess (portion of 28 that the second portion proximal portion is positioned within when the tip is fully positioned within the screw as shown in Fig. 7D, Figs. 1-7E, ¶s 27 and 30), the first portion being capable of use to clear away tissue growth within (Fig. 2, ¶27) the retaining recess when inserted therein without cutting into any portion of the bone screw (due the design of the tip as well as the shoulder, step, and rounded tip shown in Fig. 2, Fig. 2, Fig. 2, ¶27 discloses that tip 16 is designed so that it does not completely fill the screw head), the second portion capable of being received within the driving recess (as defined, Fig. 7D) extending distally into a proximal end of the bone screw (as defined, Figs. 5 and 6, ¶27) and the third portion capable of clearing away tissue growth over the proximal end of the bone screw (Fig. 7D, ¶s 28 and 31; where ¶28 discloses that teeth 22 bite into to top/proximal end of the screw 12 and ¶31 discloses that  teeth 22 cut into the screw 12 and form grooves in the screw 12 during extraction thereof), the first and second portions being separated from one another by a shoulder (see illustration of Fig. 2) capable of limiting a depth of insertion of the distal removal tip into the bone screw (if such contacts a corresponding screw surface of narrower diameter, Fig. 2) capable of use to prevent the distal tip from being drilled into any portion of the bone screw (Fig. 2 shows that if the shoulder contacts a corresponding screw surface of narrower diameter, further insertion and thus further contact will be prevented, Fig. 2).
As to claim 13, Kiester discloses that the first and third portions include cutting flutes (Fig. 2) capable of use for clearing away the tissue growth (¶27) as the removal device is rotated in a removal direction about a longitudinal axis thereof as the removal tip is inserted into the proximal end of the bone screw (Figs. 7A-7E, ¶s 27 and 31).
As to claim 14, Kiester discloses that one of a length of the first portion substantially corresponds to a length of the retaining recess (as defined, Figs. 2 and 7D) and a length of the second portion substantially corresponds to a length of the driving recess (as defined, Figs. 2 and 7D) capable of use to determine a maximum depth of insertion of the removal tip relative to the bone screw (as defined, Figs. 2 and 7D).
As to claim 16, Kiester discloses that the second portion is substantially conically shaped (Fig. 2), the second portion increasing in diameter from a distal end to a proximal end thereof (Fig. 2).
As to claim 17, Kiester discloses that the second portion includes a distal portion (see illustration of Fig. 2) capable of being received within the retaining recess (as defined, Figs. 2 and 7D) and a proximal portion (see illustration of Fig. 2) capable of being received within the driving recess (as defined, Figs. 2 and 7D).
As to claim 18, Kiester discloses that the second portion further includes a step (see illustration of Fig. 2, Figs. 2 and 3) extending about the second portion between the distal and proximal portions thereof (as defined, Figs. 2 and 7D), the step capable of engaging a distal end of the driving recess (Figs. 2, 3, 5, 6, and 7D) capable of use to prevent further distal movement of the removal device relative to the bone screw (Figs. 2, 3, and 7D).
As to claim 19, Kiester discloses that the second portion includes a reverse threading extending therealong (¶27) so that, when the removal device is rotated in a removal direction about a longitudinal axis of the removal device, a portion of the reverse threading engages the driving recess so that further rotation of the removal device in the removal direction extracts the bone screw from the bone (Fig. 7E, ¶s 27, 34, and 35).
As to claim 20, Kiester discloses that a diameter of the third portion corresponds to a diameter of the bone screw (Fig. 7D).

Claim(s) 1, 2, 6, 7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo (US 2014/0113245).
As to claim 1, Heo discloses a bone screw removal device (Figs. 7-8B) comprising: a shaft (see illustration of Fig. 7) extending longitudinally from a proximal end to a distal removal tip (see illustration of Fig. 7), the removal tip including a first portion (see illustration of Fig. 7) at a distal-most end of the removal tip (as defined, Fig. 7), a second portion (see illustration of Fig. 7) extending proximally from the first portion (as defined, Fig. 7) and a third portion (see illustration of Fig. 7) extending proximally from the second portion (as defined, Fig. 7), the first portion sized and shaped capable of being received within a retaining recess of a bone screw to clear away tissue growth as the first portion is inserted through a driving recess of the bone screw and into the retaining recess (if one so chooses to position the device as such, Figs. 7-8B), the second portion capable of being received within the driving recess (if one so chooses to position the device as such, Figs. 7-8B) and the third portion capable of clearing away tissue growth over a proximal end of the bone screw as the first and second portions are inserted into the retaining recess and the driving recess, respectively (if one so chooses to use the device as such, Figs. 7-8B). the first and second portions being separated from one another by a shoulder (see illustration of Fig. 2) capable of limiting a depth of insertion of the distal removal tip into the bone screw (if such contacts a corresponding screw surface of narrower diameter, Fig. 2) capable of use to prevent the distal tip from being drilled into any portion of the bone screw (Fig. 2 shows that if the shoulder contacts a corresponding screw surface of narrower diameter, further insertion and thus further contact will be prevented, Fig. 2), the first and second portions being separated from one another by a shoulder (see illustration of Fig. 7) capable of limiting a depth of insertion of the distal removal tip into the bone screw (if such contacts a corresponding screw surface of narrower diameter, Fig. 7) capable of use to prevent the distal tip from being drilled into any portion of the bone screw (Fig. 7 shows that if the shoulder contacts a corresponding screw surface of narrower diameter, further insertion and thus further contact will be prevented, Fig. 7).
As to claim 2, Heo discloses that the first portion includes cutting flutes (along 145s, 146s, Fig. 7, ¶73) extending along a length thereof capable of use to clear away tissue growth (Figs. 7-8B, ¶73). 
As to claim 6, Heo discloses that the second portion is substantially conically shaped (Figs. 7-8B), increasing in diameter from a distal end to a proximal end thereof (Figs. 7-8B).
As to claim 7, Heo discloses that the second portion includes a reverse threading (147, ¶79) extending therealong (Figs. 7-8B).
As to claim 9, Heo discloses that the second portion further includes a step (see illustration of Fig. 7) extending about the second portion between the distal and proximal portions thereof (as defined, Fig. 7).
As to claim 10, Heo discloses that the third portion includes cutting flutes (Fig. 7) extending along a length of an exterior surface thereof (Fig. 7) capable of use to clear away tissue ingrowth extending over the proximal end of the bone screw (if one so chooses to use the device as such, Fig. 7).

    PNG
    media_image2.png
    744
    914
    media_image2.png
    Greyscale


Claim(s) 1, 3, 6-8, 11, 12, 14, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anitua (US 2009/0317771).
As to claim 1, Anitua discloses a bone screw removal device (1, Figs. 1-4) comprising: a shaft (3) extending longitudinally from a proximal end (2) to a distal removal tip (4), the removal tip including a first portion (see illustration of Fig. 3) at a distal-most end of the removal tip (as defined, Fig. 3), a second portion (see illustration of Fig. 3) extending proximally from the first portion (as defined, Fig. 3) and a third portion (see illustration of Fig. 3) extending proximally from the second portion(as defined, Fig. 3), the first portion sized and shaped capable of being received within a retaining recess (12, 7) of a bone screw (5) capable of use to clear away tissue growth as the first portion is inserted through a driving recess of the bone screw (11, 10) and into the retaining recess (Figs. 1-4, ¶s 21 and 24 disclose forcing a thread into the implant/screw to bind the device to the screw), the second portion capable of being received within the driving recess (Figs. 2-4) and the third portion capable of clearing away tissue growth over a proximal end of the bone screw as the first and second portions are inserted into the retaining recess and the driving recess, respectively (Figs. 1-4, ¶s 21 and 24 disclose forcing a thread into the implant/screw to bind the device to the screw), the first and second portions being separated from one another by a shoulder (see illustration of Fig. 3) capable of limiting a depth of insertion of the distal removal tip into the bone screw (if such contacts a corresponding screw surface of narrower diameter, Fig. 3) capable of use to prevent the distal tip from being drilled into any portion of the bone screw (Fig. 3 shows a blunt tip/end of the first portion and that if the shoulder contacts a corresponding screw surface of narrower diameter, further insertion and thus further contact will be prevented, Fig. 3).
As to claim 3, Anitua discloses that one of a length of the first portion substantially corresponds to a length of the retaining recess (as defined, see illustration of Fig. 3) and a length of the second portion substantially corresponds to a length of the driving recess (as defined, see illustration of Fig. 3) capable of use to determine a maximum depth of insertion of the removal tip relative to the bone screw (Figs. 1-4).
As to claim 6, Anitua discloses that the second portion is substantially conically shaped (Figs. 1 and 3, ¶23), increasing in diameter from a distal end to a proximal end thereof (Figs. 1 and 3).
As to claim 7, Anitua discloses that the second portion includes a reverse threading extending therealong (¶s 21 and 24 disclose that the thread of 4 is to the left which is opposite the thread of the screw). 
As to claim 8, Anitua discloses that the second portion includes a distal portion (see illustration of Fig. 3) capable of being received within the retaining recess (Figs. 2 and 3) and a proximal portion (see illustration of Fig. 3) capable of being received within the driving recess (Figs. 3 and 4).
As to claim 11, Anitua discloses that a diameter of the third portion corresponds to a diameter of the bone screw (Figs. 3 and 4).
 
    PNG
    media_image3.png
    890
    951
    media_image3.png
    Greyscale


As to claim 12, Anitua discloses a system (Figs. 1-4) capable of use for removing a previously implanted bone screw (Figs. 1-4), the system comprising: a removal device (1, Figs. 1-4) capable of use for clearing away tissue growth around the previously implanted bone screw (5, Figs. 1-4, ¶s 21 and 24 disclose forcing a thread into the implant/screw to bind the device to the screw), the removal device including a shaft (see illustration of Fig. 3) extending longitudinally from a proximal end (2) to a distal removal tip (4), the removal tip including a first portion (see illustration of Fig. 3) at a distal-most end of the removal tip (as defined, Fig. 3), a second portion (see illustration of Fig. 3) extending proximally from the first portion (as defined, Fig. 3) and a third portion (see illustration of Fig. 3) extending proximally from the second portion (as defined, Fig. 3), the first portion sized and shaped capable of being received within a retaining recess of the bone screw (Figs. 2 and 3), the retaining recess extending distally from a driving recess (11, 10, Fig. 1), the first portion being capable of to clearing away tissue growth within the retaining recess when inserted therein (Figs. 1-4, ¶s 21 and 24 disclose forcing a thread into the implant/screw to bind the device to the screw) without cutting into any portion of the bone screw (due to the blunt end as shown most clearly in Fig. 1, Figs. 1-4, ¶s 21 and 24 disclose forcing a thread into the implant/screw to bind the device to the screw), the second portion capable of being received within the driving recess (Figs. 3 and 4) and the third portion capable of clearing away tissue growth over the proximal end of the bone screw (Figs. 1-4, ¶s 21 and 24 disclose forcing a thread into the implant/screw to bind the device to the screw), the first and second portions being separated from one another by a shoulder (see illustration of Fig. 3) capable of limiting a depth of insertion of the distal removal tip into the bone screw (if such contacts a corresponding screw surface of narrower diameter, Fig. 3) capable of use to prevent the distal tip from being drilled into any portion of the bone screw (Fig. 3 shows a blunt tip/end of the first portion and that if the shoulder contacts a corresponding screw surface of narrower diameter, further insertion and thus further contact will be prevented, Fig. 3).
As to claim 14, Anitua discloses that one of a length of the first portion substantially corresponds to a length of the retaining recess (as defined, see illustration of Fig. 3) and a length of the second portion substantially corresponds to a length of the driving recess (as defined, see illustration of Fig. 3) capable of use determine a maximum depth of insertion of the removal tip relative to the bone screw (Figs. 1-4).
As to claim 16, Anitua discloses that the second portion is substantially conically shaped (Figs. 1 and 3, ¶23), the second portion increasing in diameter from a distal end to a proximal end thereof (Figs. 1 and 3). 
As to claim 17, Anitua discloses that the second portion includes a distal portion (see illustration of Fig. 3) capable of being received within the retaining recess (Figs. 2 and 3) and a proximal portion (see illustration of Fig. 3) capable of being received within the driving recess (Figs. 3 and 4).
As to claim 19, Anitua discloses that the second portion includes a reverse threading extending therealong (s 21 and 24 disclose that the thread of 4 is to the left which is opposite the thread of the screw) so that, when the removal device is rotated in a removal direction about a longitudinal axis thereof, a portion of the reverse threading engages the driving recess so that further rotation of the removal device in the removal direction extracts the bone screw from the bone (Figs. 1-4, ¶s 21 and 24).
As to claim 20, Anitua discloses that a diameter of the third portion corresponds to a diameter of the bone screw (Figs. 3 and 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775